*529MURPHY, J., dissenting, in which HARRELL and BATTAGLIA, JJ., join.
I agree that, when conflicting evidence has generated the issue of whether the defendant’s warrantless arrest was unlawful, and the offense of resisting a warrantless arrest is the only charge before the jury, the defendant is entitled to a jury instruction that he or she had the right resist an unlawful warrantless arrest.1 If the jury had acquitted the Petitioner of the “failure to obey” charge,2 I would join the judgment that he is entitled to a new trial on the “resisting” charge. In my opinion, however, the failure to deliver such an instruction does not constitute error when the jury has convicted the defendant of both (1) the crime for which he or she was arrested, and (2) the crime of resisting arrest.
In the case at bar, the Petitioner’s “failure to obey” conviction necessarily established that he did not have the right to resist his warrantless arrest on that charge. That conviction rendered unnecessary, as a matter of law, an instruction to the effect that a defendant who is subjected to an unlawful warrantless arrest may use reasonable force to resist that arrest. Because the Petitioner was convicted of both charges, I dissent from the holding that he is entitled to a new trial.
Judges HARRELL and BATTAGLIA have authorized me to state that they join this dissenting opinion.

. For a suggested instruction to that effect, see David E. Aaronson, Maryland Criminal Jury Instructions and Commentary, § 7.54(B) (3rd ed. 2009).


. I agree with the majority's "preservation” analysis, and would therefore affirm the Petitioner’s "failure to obey” conviction.